Ethridge, J.,
dissenting.
On November 15, 1954, this Court reversed the decree of the chancery court in favor of appellee Gaddis and McLaurin, Inc., as to certain of the tenants-in-common, and adjudicated that such stated persons owned record titles to undivided interests in the property, and that Gaddis and McLaurin, Inc. had not acquired title to such interests by adverse possession, which was the sole basis of that corporation’s claim of title. Nichols v. Gaddis and McLaurin, Inc., 222 Miss. 207, 75 So. 2d 625. The opinion outlined in detail the rights of the respective appellants and of the appellee, and in the last paragraph stated that in view of the numerous fractional interests of the parties the cause was reversed and remanded for proceedings in accordance with the Court’s opinion. A suggestion of error was overruled on March 16, 1955. 222 Miss. 240, 78 So. 2d 471. A motion to correct judgment was overruled on April 4, 1955. The final judgment of this Court reversed the case and remanded it “for further proceedings in the chancery court in accordance with a written opinion of this Court in this cause this day rendered.” In other words the judgment and the Court’s opinion adjudicated the rights of the parties, and ordered a limited remand of the case in order that the trial court might work out the fractional interests of the parties.
If a case is reversed and remanded generally without final or specific directions, the chancery court has power to permit amendments to the pleadings precedent to a new trial on the merits. Griffith, Miss. Chancery Practice (1950), Sections 696, 697. But the remand in this case was for a limited purpose, for the trial court to determine mathematically the fractional interests of the parties, the title to which had been adjudicated by this *11Court to be in appellants as to certain undivided interests and in appellee as to certain other interests. It is well-settled that on a limited remand the trial court cannot reopen a case for amendments inconsistent with the purposes of the remand. 3 Am. Jur., Appeal and Error, Section 1241, p. 739, summarizes the rule: “It is a general rule that after a decision has been affirmed on appeal and remanded to the lower court for such proceedings as may be necessary or proper to carry the decree into effect, the lower court cannot reopen the case for the purpose of amending the pleadings. After affirmance of the trial court’s order for judgment, amendments to the pleading which involve a new trial should not be allowed ...”
This principle is based upon sound reasons for public policy in the administration of justice in the courts. 3 Am. Jur., Appeal and Error, Sections 1226, 1234-1237. If lower courts were authorized to disobey the Court’s mandate, litigation would never be ended, and the supreme tribunal of the state would be shorn of that authority over the trial court with which it is invested. An alleged injured litigant may not have, de novo, trial after trial, ad infinitum. A case must be finally decided at some time.
Griffith, Miss. Chancery Practice, Section 699, states: “The rule is, then, that if the matter of amendment or other proposed steps is such that it must depend for necessary support upon the former matter which has been adversely ruled upon by the supreme court — if it essentially adheres therein so that it cannot progress except in some way in derogation of the principles adjudged by the supreme court as controlling in the case— such a proposed amendment or such other proposed step cannot be allowed.” The matters of amendment sought by appellee in the instant case, and allowed by the chancery court, simply attempt to raise the same issues already precedently adjudicated by this Court on the first *12appeal and decided adversely to appellee. Hence in my opinion the controlling opinion is in error in affirming the chancery court’s order permitting appellee to amend the bill of complaint. The case was fully and finally decided by this Court on the merits on the first appeal. To permit further amendments on the same issues and further litigation on those issues is to unwarrantedly delay enforcement of the judgments of this Court, and to deny appellants the right to an expeditious enforcement of this Court’s final judgment. The law of the case has been settled on the first appeal. Griffith, ibid., Section 698.
The applicable rules in my opinion are stated in 5 C. J. S., Appeal and Error, Section 1936, p. 1455, and Section 1969, p. 1526: “. . . leave to amend will ordinarily be refused where the ends of justice do not require it. Accordingly, leave to amend has been refused where the party asking it failed or neglected to take advantage of an opportunity to amend or obtain leave to amend in the lower court; where the amendment desired would have the effect of making an entirely different case; ... or where appellee had full opportunity on the trial to introduce evidence on the point covered by the requested amendment.” . . . “After determination on appeal and remand to the lower court, a party will not be allowed so to plead as to open up matters already adjudicated by the appellate court, nor will he be allowed, without -showing a sufficient reason therefor, even under statute, to plead matters which existed and were known by him at the time of the first trial and might then have been pleaded by him.”
On the first trial appellee had full opportunity to introduce evidence on the points covered by the requested amendments, and in fact did introduce considerable evidence on these points. These matters were adjudicated after that trial, but the present judgment permitting the amendments on.remand allows appellee to reopen mat*13ters already adjudicated by this Court, without showing any sufficient reason which would support that action. I do not think that the fact that this Court overruled Peeples v. Boykin, 132 Miss. 359, 96 So. 177 (1923) is such a circumstance as would warrant a retrial. The application or not of that case on the first appeal was not the controlling element in the Court’s decision. The opinion discussed in detail the requirements set forth in the cases subsequent to Peeples v. Boykin, that for an ouster of cotenants there must be actual knowledge or the equivalent thereof on their part. 222 Miss. 222. So with deference it seems to me that the effect of the decision here is to ignore the fact that there was a reversal and a remand of the case for specific, limited purposes, and to fail to apply the well-settled principles discussed above which would deny amendments on this remand to retry matters already adjudicated in a final judgment of this Court.
Middleton v. Davis, 105 Miss. 152, 62 So. 164 (1913), cited in the controlling opinion, follows the leading case in Mississippi on amendments subsequent to a general remand, Haines v. Haines, 98 Miss. 830, 54 So. 433 (1910). See also Hanserd v. Gray, 46 Miss. 75 (1871); Peoples Bank in Liquidation v. Pennington, 137 Miss. 653, 102 So. 386 (1925). These cases were all decided upon principles related to the rule where a cause has been reversed and remanded without directions, or with general directions. Cochran v. Latimer, 111 Miss. 192, 71 So. 316 (1916), is more closely related to the instant case. On the first appeal, the Court decided that there was no fraud, undue influence or mental incapacity. On reversal and remand, the chancery court permitted complainants to amend their bill again to make more detailed averments as to undue influence. The chancery court found in its second decree that there had been undue influence such as to invalidate the will. On the second appeal, that decree was reversed and judgment rendered. *14It was held that the trial court did not follow the law of the case, that on the former appeal the Court had adjudicated that there was no undue influence, and that the amended bill presented the same question. Judge Griffith, in his text at Sections 698-699, discusses in lucid detail these principles which I think are pertinent to the present appeal. The proposed amendments must depend for necessary support upon the former matter which has been adversely ruled upon by this Court. That being true, the proposed amendments should not be allowed. So I respectfully dissent from the decision allowing them.
Kyle and Arrington, JJ., join in this dissent.
ON SUGGESTION OF ERROR AND MOTION TO CORRECT JUDGMENT
Hall, J.
We have carefully considered the suggestion of error filed by the appellants and we are of the opinion that the same should be overruled.
■ On the motion to correct judgment appellants call our attention to the fact that the judgment entered in this cause is merely an affirmance of the decree of the lower court and does not provide for a remand of the case to the lower court. We think the judgment should be corrected so as to provide that the cause is remanded to the lower court for further consideration in view of the controlling opinion heretofore entered on May 7, 1956.
Appellants further contend in their motion that they should be permitted to amend their pleadings and introduce new issues into the trial. In the original opinion we discussed the question of the power of the lower court to allow amendments to the pleadings but we did not limit that power to merely an amendment by the original complainant.  The same power is vested in the lower court to allow amendments to the pleadings of the *15defendants as it is to allow amendments to the pleadings of the complainant.
The motion to correct the judgment is therefore sustained so as to remand the case to the lower court for further proceedings.
Suggestion of error overruled and motion to correct judgment sustained.
McGehee, C. J., and Roberds, Lee and Gillespie, JJ., concur; Kyle, Arrington and Ethridge, JJ., dissent; Holmes, J., took no part.